721 N.W.2d 581 (2006)
GOCH PROPERTIES, L.L.C., Plaintiff-Appellant,
v.
C. VAN BOXELL TRANSPORTATION, INC., Defendant-Appellee.
Docket No. 130995. COA No. 269014.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the application for leave to appeal the March 24, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for reconsideration of plaintiff's motion to set aside its acceptance of the case evaluation. The circuit court erred in holding that it did not have discretion to consider the motion. See State Farm Mutual Automobile Ins. Co. v. Galen, 199 Mich.App. 274, 500 N.W.2d 769 (1993). Nothing in CAM Construction v. Lake Edgewood Condo. Ass'n, 465 Mich. 549, 640 N.W.2d 256 (2002), which holds that a case is fully settled when both parties accept a case evaluation award, precludes a party from filing a motion to set aside a case evaluation award.
We do not retain jurisdiction.